ACCEPTED
                                                                                                                                        03-14-00735-CV
                                                                                                                                                6600859
                                                                                                                             THIRD COURT OF APPEALS
                                                                                                                                        AUSTIN, TEXAS
                                                                                                                                   8/21/2015 1:03:17 PM
                                                                                                                                      JEFFREY D. KYLE
                                                                                                                                                 CLERK




                                                                                                         FILED IN
                                                                                                 3rd COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
ELIZABETH R. B. STERLING                                                                         8/21/2015512.475.4152
                                                                                                            1:03:17 PM
ASSISTANT ATTORNEY GENERAL                                                   elizabeth.sterling@texasattorneygeneral.gov
                                                                                                   JEFFREY D. KYLE
                                                                                                          Clerk

                                                  August 21, 2015


Jeffrey D. Kyle
Clerk, Third Court of Appeals
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

RE:      Court of Appeals Number: 03-14-00735-CV
         Trial Court Case Number: D-1-GN-13-000121

Style: Appellant, Entergy Texas, Inc.// Cross-Appellants, the Office of Public
       Utility Counsel and Public Utility Commission of Texas
       v. Appellee, Public Utility Commission of Texas and Texas Industrial
       Energy Consumers// Cross-Appellees, the Office of Public Utility
       Counsel and Entergy Texas, Inc.

Dear Mr. Kyle:

In response to your letter dated August 17, 2015, I will be presenting oral
argument on behalf of the Public Utility Commission of Texas in the above-
styled cause on September 23, 2015 at 1:30 p.m.

The parties are discussing how to split time for the argument and will be
sending a letter to the Court shortly.

                                                Sincerely yours,

                                                /s/Elizabeth R. B. Sterling
                                                Elizabeth R. B. Sterling
                                                Assistant Attorney General
                                                State Bar No. 19171100
                                                Environmental Protection Division
                                                512.463.2012
                                                512.457.4616 (fax)
                                                elizabeth.sterling@texasattorneygeneral.gov


      Post Office Box 12548, Austin, Texas 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www.texasattor neygeneral.gov
Mr. Jeffry Kyle
August 21, 2015
Page 2

                                           Certificate of Service

      I hereby certify that on this the 21st day of August 2015, a true and
  correct copy of this letter was served on the following counsel electronically,
  through an electronic filing service and by email.


                                                                         /s/ Elizabeth R. B. Sterling
                                                                         Elizabeth R. B. Sterling




   Marnie A. McCormick                                            Counsel for Appellant Entergy
   John F. Williams                                               Texas, Inc.
   Duggins Wren Mann & Romero,
   LLP
   P. O. Box 1149
   Austin, Texas 78767-1149
   512.744.9300
   512.744.9399 (fax)
   mmccormick@dwmrlaw.com
   jwilliams@dwmrlaw.com

   Ross Wyatt Henderson                                           Counsel for Appellant Office of
   Assistant Public Counsel                                       Public Utility Counsel
   Office of Public Utility Counsel
   P.O. Box 12397
   Austin, Texas 78711-2397
   512.936.7500
   512.936.7520 (fax)
   Ross.Henderson@opuc.texas.gov
   Sara Hammond                                                   Counsel for State Agencies
   Assistant Attorney General
   Administrative Law Division
   Energy Rates Section
   Office of the Attorney General
   P.O. Box 12548 MC 018-12
   Austin, Texas 78711-2548
   512.475.4237
   512.320.0167 (fax)
   Sara.Hammond@texasattorneygene
   ral.gov



      Post Office Box 12548, Austin, Texas 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www.texasattor neygeneral.gov
Mr. Jeffry Kyle
August 21, 2015
Page 3

   Rex VanMiddlesworth                                            Counsel for Texas Industrial
   Benjamin Hallmark                                              Energy Consumers
   Thompson & Knight LLP
   98 San Jacinto Blvd., Ste. 1900
   Austin, Texas 78701
   512.469.6100
   512.469.6180 (fax)
   rex.vanm@tklaw.com
   benjamin.hallmark@tklaw.com




      Post Office Box 12548, Austin, Texas 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www.texasattor neygeneral.gov